Citation Nr: 1439546	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to a compensable evaluation for bilateral hearing loss prior to June 4, 2008, and in excess of 10 percent thereafter.

4.  Entitlement to a separate compensable evaluation for diabetic nephropathy.

5.  Entitlement to an initial compensable evaluation for diabetic retinopathy, cataracts, and macular edema.

6.  Whether the severance of service connection for hypertension, effective January 1, 2010, was proper.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006, March 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran was previously represented by David L. Huffman, Esquire.  That individual is no longer accredited by VA to be a Veteran's representative.  Thus, the AOJ should clarify with the Veteran on remand whether he wishes to obtain different representation or proceed without representation as a pro se claimant.

The Veteran has requested a hearing before a Veterans Law Judge at the local VA office in his October 2013 substantive appeals, VA Forms 9.  As of this time, no hearing has been provided to the Veteran.  Thus, the case is being remanded at this time in order for his requested hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that his current representative is no longer accredited by VA and provide him with information regarding obtaining different representation.  Clarify whether he would like to obtain different representation or proceed without representation on a pro se basis.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference, whichever is quicker, and notify him and his representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

